       Case 2:19-cv-01218-KG-JHR Document 17 Filed 02/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DERRICK ERVIN,

               Petitioner,
v.                                                                           CV 19-1218 KG/JHR
JAMES JANECKA, et al.,
               Respondents.

        ORDER GRANTING EXTENSION OF TIME AND DENYING
                  APPOINTMENT OF COUNSEL

       THIS MATTER comes before the Court on Petitioner Derrick Ervin’s Motion to Appoint

Counsel [Doc. 12], filed September 3, 2020, and Petitioner’s Motion for Extension of Time [Doc.

15] filed November 2, 2020. Having thoroughly reviewed the parties’ submissions and the relevant

law, the Court grants Petitioner’s Motion for Extension of Time and denies Petitioner’s Motion to

Appoint Counsel.

       I.      Petitioner’s Motion for Extension of Time [Doc. 15]:

       On September 3, 2020, Petitioner filed the Motion to Appoint counsel currently before the

Court. [Doc. 12]. Respondents responded on September 4, 2020. [Doc. 13]. Petitioner filed a reply

on November 2, 2020. [Doc. 14]. Concurrently, Petitioner filed a Motion for Extension of Time to

file his reply. [Doc. 15]. To date, Respondents have not filed a response to the Motion for

Extension of Time. Under Local Rule 7.1(b), the failure to file a response in opposition to a motion

constitutes consent to grant the motion. D.N.M.LR-Civ 7.1(b). In the interest of justice and

pursuant to Local Rule 7.1(b), the Court grants Petitioner’s Motion for Extension of Time and will

consider Petitioner’s reply on merits.
       Case 2:19-cv-01218-KG-JHR Document 17 Filed 02/05/21 Page 2 of 2




       II.     Petitioner’s Motion to Appoint Counsel [Doc. 12]:

       There is no Sixth Amendment right to appointed counsel in a federal habeas proceeding.

See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). But counsel may be appointed when “the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). In deciding whether to appoint

counsel, the following factors should be considered: the merits of the claims, the nature of the

factual issues raised in the claims, the litigant’s ability to present the claims, and the complexity

of the legal issues raised by the claims. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).

Based on an initial review of the record, Petitioner appears to understand the issues in the case and

to be representing himself in an intelligent and capable matter. Therefore, the interests of justice

do not require the appointment of counsel at this time, and the Court will consider the appointment

of counsel if it later appears warranted. Accordingly, the Court denies the Motion for appointment

of counsel.

       IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time [Doc.

15] is Granted, and that Petitioner’s Motion for Appointment of Counsel [Doc. 12] is Denied.

       Petitioner may file a reply to Respondents’ answer [Doc. 10] regarding the underlying

petition [Doc. 1] on or before February 26, 2021.




                                              _______________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
